EXHIBIT 10.12
W. H. BRADY CO.
1997 OMNIBUS INCENTIVE STOCK PLAN
I. INTRODUCTION
     1.01 Purpose. This plan shall be known as the W. H. Brady Co. 1997 Omnibus
Incentive Stock Plan. The purpose of the Plan is to provide an incentive for
employees of W. H. Brady Co. and its Affiliates to improve corporate performance
on a long-term basis, and to attract and retain employees by enabling employees
to participate in the future successes of the Company, and by associating the
long term interests of employees with those of the Company and its shareholders.
It is intended that the Plan and its operation comply with the provisions of
Rule 16b-3 under the Securities Exchange Act of 1934 (or any successor rule).
The Plan is intended to permit the grant of Nonqualified Stock Options and
shares of Restricted Stock. The proceeds received by the Company from the sale
of Company Stock pursuant to the Plan shall be used for general corporate
purposes.
     1.02 Effective Date. The effective date of the Plan shall be May 12, 1997,
subject to approval of the Plan by holders of a majority of the outstanding
voting common stock of the Company provided that such approval is given within
12 months of the effective date. Any Award granted prior to such shareholder
approval shall be expressly conditioned upon shareholder approval of the Plan.
II. PLAN DEFINITIONS
     For Plan purposes, except where the context clearly indicates otherwise,
the following terms shall have the meanings set forth below:

  (a)   “Affiliates” means any “subsidiary corporation” or “parent corporation”
as such terms are defined in Section 424 of the Code.     (b)   “Agreement”
means a written agreement (including any amendment or supplement thereto)
between the Company and a Participant specifying the terms and conditions of an
Award.     (c)   “Award” shall mean the grant of any form of Stock Option or
Restricted Stock.     (d)   “Board” shall mean the Board of Directors of the
Company.     (e)   “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.     (f)   “Committee” shall mean the Committee
described in Section 4.01.     (g)   “Company” shall mean W. H. Brady Co., a
Wisconsin corporation.

 



--------------------------------------------------------------------------------



 



  (h)   “Company Stock” shall mean the Company’s Class A Non-Voting Common
Stock, $.01 par value, and such other stock and securities as may be substituted
therefor pursuant to Section 3.02.     (i)   “Eligible Employee” shall mean any
regular salaried employee of the Company or an Affiliate, including an employee
who is a member of the Board, who satisfies the requirements of Section 5.01.  
  (j)   “Exercise Period” shall mean the period of time provided pursuant to
Section 6.05 within which a Stock Option may be exercised.     (k)   “Fair
Market Value” on any date shall mean, with respect to Company Stock, if the
stock is then listed and traded on a registered national securities exchange, or
is quoted in the NASDAQ National Market System, the average of the high and low
sale prices recorded in composite transactions as reported in the Wall Street
Journal (Midwest Edition) for such date or, if such date is not a business day
or if no sales of Company Stock shall have been reported with respect to such
date, the next preceding business date with respect to which sales were
reported. In the absence of reported sales or if the stock is not so listed or
quoted, but is traded in the over-the-counter market, Fair Market Value shall be
the average of the closing bid and asked prices for such shares on the relevant
date.     (l)   “Participant” means an Eligible Employee who has been granted an
Award under this Plan.     (m)   “Person” means any individual or entity, and
the heirs, personal representatives, executors, administrators, legal
representatives, successors and assigns of such Person as the context may
require.     (n)   “Plan” shall mean the W. H. Brady Co. 1997 Omnibus Incentive
Stock Plan, as set forth herein, as it may be amended from time to time.     (o)
  “Restricted Stock” means shares of Company Stock granted to a Participant
under Article VII.     (p)   “Stock Option” means an option to purchase a stated
number of shares of Company Stock at the price set forth in an Agreement.

III. SHARES SUBJECT TO AWARD
     3.01 Available Shares. The total number of shares of Company Stock
authorized for issuance shall not exceed two million (2,000,000) shares, subject
to adjustments under Section 3.02. The shares authorized for issuance under the
Plan may consist, in whole or in part, of authorized but unissued Company Stock,
or of treasury stock of the Company. Shares subject to and not issued under a
Stock Option that expires, terminates, is canceled or forfeited for any

- 2 -



--------------------------------------------------------------------------------



 



reason under the Plan and shares of restricted Company Stock which have been
forfeited for any reason shall again become available for the granting of
Awards.
     3.02 Changes in Corporation Stock. In the event of any change in the
Corporation Stock resulting from a reorganization, recapitalization, stock
split, stock dividend, merger, consolidation, rights offering or like
transaction, the Committee shall proportionately and appropriately adjust:
(a) the aggregate number and kind of shares authorized for issuance under the
Plan; and (b) in the case of previously-granted Stock Options, the option price
and the number and kind of shares subject to the Stock Options, without any
change in the aggregate purchase price to be paid for the Stock Options.
IV. ADMINISTRATION
     4.01 Administration by the Committee. The Plan shall be administered by the
Committee. The Committee shall be a committee designated by the Board to
administer the Plan and shall initially be the Compensation Committee of the
Board. The Committee shall be constituted to permit the Plan to comply with the
provisions of Rule 16b-3 under the Securities Exchange Act of 1934 (or any
successor rule). A majority of the members of the Committee shall constitute a
quorum. The approval of such a quorum, expressed by a majority vote at a meeting
held either in person or by conference telephone call, or the unanimous consent
of all members in writing without a meeting, shall constitute the action of the
Committee and shall be valid and effective for all purposes of the Plan.
     4.02 Committee Powers. Subject to Section 9.06, the Committee is empowered
to adopt, amend and rescind such rules, regulations and procedures and take such
other action as it shall deem necessary or proper for the administration of the
Plan and, in its discretion, may modify, extend or renew any Award theretofore
granted. The Committee shall also have authority to interpret the Plan, and the
decision of the Committee on any questions concerning the interpretation of the
Plan shall be final and conclusive. The express grant in the Plan of any
specific power to the Committee shall not be construed as limiting any power or
authority of the Committee. The Committee shall not incur any liability for any
action taken in good faith with respect to the Plan or any Award.
     Subject to the provisions of the Plan, the Committee shall have full and
final authority to:

  (a)   designate the Eligible Employees to whom Awards shall be granted;    
(b)   grant Awards in such form and amount as the Committee shall determine;    
(c)   impose such limitations, restrictions and conditions upon any such Award
as the Committee shall deem appropriate, including conditions (in addition to
those contained in this Plan) on the exercisability of all or any portion of a
Stock Option or on the transferability or forfeitability of Restricted Stock;  
  (d)   prescribe the form of Agreement with respect to each Award;

- 3 -



--------------------------------------------------------------------------------



 



  (e)   waive in whole or in part any limitations, restrictions or conditions
imposed upon any such Award as the Committee shall deem appropriate (including
accelerating the time at which any Stock Option may be exercised or the time at
which Restricted Stock may become transferable or nonforfeitable);     (f)  
determine the extent to which leaves of absence for governmental or military
service, illness, temporary disability and the like shall not be deemed
interruptions of continuous employment.

V. PARTICIPATION
     5.01 Eligibility. Any employee of the Company and its Affiliates (including
officers and employees who may be members of the Board) who, in the sole opinion
of the Committee, has contributed or can be expected to contribute to the
profits, growth and success of the Company shall be eligible for Awards under
the Plan. A member of the Committee or any person who is expected to become a
member within one year of any Award shall not be an Eligible Employee if his or
her status as an Eligible Employee would prevent the Committee from being
“disinterested” under Rule 16b-3 under the Securities Exchange Act of 1934. From
among all such Eligible Employees, the Committee shall determine from time to
time those Eligible Employees to whom Awards shall be granted. No Eligible
Employee shall have any right whatsoever to receive an Award unless so
determined by the Committee.
     5.02 No Employment Rights. The Plan shall not be construed as conferring
any rights upon any person for a continuation of employment, nor shall it
interfere with the rights of the Company or any Affiliates to terminate the
employment of any person or to take any other action affecting such person.
VI. STOCK OPTIONS
     6.01 Stock Options; General. Stock Options granted under the Plan shall be
in the form of Nonqualified Stock Options. Each Stock Option granted under the
Plan shall be evidenced by an Agreement which shall contain the terms and
conditions required by this Article VI, and such other terms and conditions, not
inconsistent herewith, as the Committee may deem appropriate in each case.
     6.02 Stock Option Holder’s Rights as a Shareholder. The holder of a Stock
Option shall not have any rights as a shareholder with respect to the shares
covered by a Stock Option until such shares have been delivered to him or her.
     6.03 Option Price. The price at which each share of Company Stock covered
by a Stock Option may be purchased shall be not less than 100% of the Fair
Market Value of such stock on the date on which the option is granted. The
option price shall be subject to adjustment as provided in Section 3.02 hereof.
     6.04 Date Stock Option Granted. For purposes of the Plan, a Stock Option
shall be considered as having been granted on the date on which the Committee
authorized the grant of

- 4 -



--------------------------------------------------------------------------------



 



the Stock Option except where the Committee has designated a later date, in
which event the later date shall constitute the date of grant of the Stock
Option; provided, however, that notice of the grant of the Stock Option shall be
given to the Participant within a reasonable time.
     6.05 Exercise Period. The Committee shall have the power to set the time or
times within which each Option shall be exercisable, and to accelerate the time
or times of exercise; provided, however, that

  (a)   no Stock Option granted under this Plan to any Person subject to the
reporting requirements of Section 16(b) of the Securities and Exchange Act of
1934 may be exercised until at least six months from the later of (i) the date
of grant or (ii) shareholder approval of the Plan, and     (b)   no Stock Option
shall be exercisable after the expiration of ten (10) years from the date the
Stock Option is granted. Each Agreement with respect to a Stock Option shall
state the period or periods of time within which the Stock Option may be
exercised by the Participant, in whole or in part.

Subject to the foregoing, unless the Agreement with respect to a Stock Option
expressly provides otherwise, a Stock Option shall be exercisable in accordance
with the following schedule:

          Years After     Date of Grant     Percentage of Shares
Less than 1
    0%  
1 but less than 2
    33-1/3%  
2 but less than 3
    66-2/3%  
3 or more
    100%

     6.06 Method of Exercise. Subject to Section 6.05, each Stock Option may be
exercised in whole or in part from time to time as specified in the Agreements
provided, however, that each Participant may exercise a Stock Option in whole or
in part by giving written notice of the exercise to the Corporation, specifying
the number of shares to be purchased by payment in full of the purchase price
therefor. The purchase price may be paid (a) in cash, (b) by check, (c) with the
approval of the Committee, or if the applicable Agreement so provides, by
delivering shares of Company Stock (“Delivered Stock”), (d) by surrendering to
the Corporation shares of Company Stock otherwise receivable upon exercise of
the Stock Option (a “Net Exercise”), or (e) any combination of the foregoing.
For purposes of the foregoing, Delivered Stock shall be valued at its Fair
Market Value determined as of the business day immediately preceding the date of
exercise of the Stock Option and shares of Company Stock used in a Net Exercise
shall be valued at their Fair Market Value determined as of the date of exercise
of the Stock Option. No Participant shall be under any obligation to exercise
any Stock Option hereunder.

- 5 -



--------------------------------------------------------------------------------



 



     6.07 Dissolution or Liquidation. Anything contained herein to the contrary
notwithstanding, on the effective date of any dissolution or liquidation of the
Company, any unexercised Stock Options shall be deemed cancelled, and the holder
of any such unexercised Stock Options shall be entitled to receive payment under
Section 9.04.
VII. RESTRICTED STOCK
     7.01 Administration. Shares of Restricted Stock may be issued either alone
or in addition to other Awards granted under the Plan. The Committee shall
determine the Eligible Employees to whom and the time or times at which grants
of Restricted Stock will be made, the number of shares to be granted, the time
or times within which such Awards may be subject to forfeiture or otherwise
restricted and any other terms and conditions of the Awards. By way of example
and not of limitation, the restrictions may provide that the shares will be
forfeited if the Participant’s employment with the Company or its Affiliates
terminates before the expiration of a stated term or if the Company fails to
attain specified performance goals or such other factors or criteria as the
Committee shall determine. Subject to Sections 7.02 and 7.03 hereof the
provisions of Restricted Stock Awards need not be the same with respect to each
recipient.
     7.02 Certificates. Each individual receiving a Restricted Stock Award shall
be issued a certificate in respect of such shares of Restricted Stock which
certificate shall be held in custody by the Company until the restrictions
thereon shall have lapsed. In addition, each individual receiving a Restricted
Stock Award shall, as a condition of any such Restricted Stock Award, have
delivered to the Company a stock power, endorsed in blank, with respect to the
Company Stock covered by such Award. Each certificate in respect of shares of
Restricted Stock shall be registered in the name of the Participant to whom such
Restricted Stock has been granted and shall bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the W.
H. Brady Co. 1997 Omnibus Incentive Stock Plan and a Restricted Stock Agreement.
Copies of such Plan and Agreement are on file at the offices of W. H. Brady Co.”
In addition each certificate in respect of shares of Restricted Stock may bear
such legends and statements as the Committee may deem advisable to assure
compliance with the federal and state laws and regulations.
     7.03 Terms and Conditions. Shares of Restricted Stock shall be subject to
the following terms and conditions:

  (a)   Until the applicable restrictions lapse, the Participant shall not be
permitted to sell, assign, transfer, exchange, pledge, hypothecate or otherwise
dispose of or encumber shares of Restricted Stock.     (b)   Unless and until a
forfeiture of the Restricted Stock, the Participant shall have, with respect to
the shares of Restricted Stock, all of the rights of a

- 6 -



--------------------------------------------------------------------------------



 



      shareholder of the Company, including the right to vote the shares (if
applicable) and the right to receive any cash dividends. Unless otherwise
determined by the Committee, cash dividends shall be automatically paid in cash
and dividends payable in Company Stock shall be paid in the form of additional
Restricted Stock.     (c)   Except to the extent otherwise provided in the
applicable Restricted Stock Agreement and (d) below, all shares still subject to
restriction shall be forfeited by the Participant upon termination of a
Participant’s employment for any reason.     (d)   In the event of hardship or
other special circumstances of a Participant whose employment is involuntarily
terminated (other than for cause), the Committee may waive in whole or in part
any or all remaining restrictions with respect to such Participant’s shares of
Restricted Stock.     (e)   If and when the applicable restrictions lapse,
unlegended certificates for such shares shall be delivered to the Participant.  
  (f)   Each Award shall be confirmed by, and be subject to the terms of, a
Restricted Stock Agreement.

VIII. WITHHOLDING TAXES
     8.01 General Rule. Pursuant to applicable federal and state laws, the
Company is or may be required to collect withholding taxes upon the exercise of
a Stock Option or the lapse of stock restrictions. The Company may require, as a
condition to the exercise of a Stock Option or the issuance of a stock
certificate, that the Participant concurrently pay to the Company (either in
cash or, at the request of Participant, but subject to such rules and
regulations as the Committee may adopt from time to time, in shares of Delivered
Stock) the entire amount or a portion of any taxes which the Company is required
to withhold by reason of such exercise or lapse of restrictions, in such amount
as the Committee or the Company in its discretion may determine. If and to the
extent that withholding of any federal, state or local tax is required in
connection with the exercise of an Option or the lapse of stock restrictions,
the Participant may, subject to such rules and regulations as the Company may
adopt from time to time, elect to have the Company hold back from the shares to
be issued upon the exercise of the Stock Option or the lapse of stock
restrictions, the number of shares of Company Stock having a Fair Market Value
equal to such withholding obligation.
     8.02 Special Rule for Insiders. Any such request or election (to satisfy a
withholding obligation using shares) by an individual who is subject to the
provisions of Section 16 of the Securities Exchange Act of 1934 shall be made in
accordance with the rules and regulations of the Securities and Exchange
Commission promulgated thereunder.
IX. GENERAL

- 7 -



--------------------------------------------------------------------------------



 



     9.01 Nontransferability. No Award granted under the Plan shall be
transferable or assignable (or made subject to any pledge, lien, obligation or
liability of a Participant) except by last will and testament or the laws of
descent and distribution. Upon a transfer or assignment pursuant to a
Participant’s last will and testament or the laws of descent and distribution,
any Stock Option must be transferred in accordance therewith. During the
Participant’s lifetime, Stock Options shall be exercisable only by the
Participant or by the Participant’s guardian or legal representative.
     9.02 General Restriction. Each Award shall be subject to the requirement
that if at any time the Board or the Committee shall determine, in its
discretion, that the listing, registration, or qualification of securities upon
any securities exchange or under any state or federal law, or the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such Stock Option or the
issue or purchase of securities thereunder, such Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board or the Committee. The Committee shall have the right
to rely on an opinion of its counsel as to whether any such listing,
registration, qualification, consent or approval shall have been effected or
obtained.
     9.03 Effect of Termination of Employment, Disability or Death. Except as
otherwise provided by the Committee upon any Award, all rights under any Stock
Option granted to a Participant shall terminate and any Restricted Stock granted
to a Participant shall be forfeited on the date such Participant ceases to be
employed by the Company or its subsidiaries, except that (a) if the
Participant’s employment is terminated by the death of the Participant, any
unexercised, unexpired Stock Options granted hereunder to the Participant shall
be 100% vested and fully exercisable, in whole or in part, at any time within
one year after the date of death, by the Participant’s personal representative
or by the person to whom the Stock Options are transferred under the
Participant’s last will and testament or the applicable laws of descent and
distribution; (b) if the Participant’s employment is terminated as a result of
the disability of the Participant (a disability means that the Participant is
disabled as a result of sickness or injury, such that he or she is unable to
satisfactorily perform the material duties of his or her job, as determined by
the Board of Directors, on the basis of medical evidence satisfactory to it),
any unexercised, unexpired Stock Options granted hereunder to the Participant
shall become 100% vested and fully exercisable, in whole or in part, at any time
within one year after the date of disability; and (c) if the Participant’s
employment is terminated for any reason other than the death or disability of
the Participant, any unexercised, unexpired Stock Options granted hereunder and
exercisable as of the date of such termination of employment shall be
exercisable in whole or in part at any time within 90 days after such date of
termination. If a Participant’s employment is terminated because of the
Participant’s voluntary separation from the Company, or for cause (as determined
by the Committee in its sole discretion), all of the Participant’s unexercised
Stock Options shall expire and all of the Participant’s Restricted Stock shall
be forfeited. Notwithstanding the foregoing, no Stock Option shall be
exercisable after the date of expiration of its term.
     9.04 Merger, Consolidation or Reorganization. In the event of (a) the
merger or consolidation of the Company with or into another corporation or
corporations in which the Company is not the surviving corporation, (b) the
adoption of any plan for the dissolution of the

- 8 -



--------------------------------------------------------------------------------



 



Company, or (c) the sale or exchange of all or substantially all the assets of
the Company for cash or for shares of stock or other securities of another
corporation, all then-unexercised Stock Options shall become fully exercisable,
and all restrictions imposed on any then-Restricted Stock shall terminate (such
that any Restricted Stock shall become fully transferable) immediately prior to
any such merger or consolidation in which the Company is not the surviving
corporation. Notwithstanding the foregoing, in the case of then-unexercised
Stock Options held by persons subject to the reporting requirements of Section
16(a) of the 1934 Act, the Committee may elect to cancel any then-unexercised
Stock Option. If any Stock Option is canceled, the Company, or the corporation
assuming the obligations of the Company hereunder, shall pay the Participant an
amount of cash or stock, as determined by the Committee, equal to the Fair
Market Value per share of the Company Stock immediately preceding such
cancellation over the option price, multiplied by the number of shares subject
to such cancelled Stock Option.
     9.05 Expiration and Termination of the Plan. This Plan shall remain in
effect until all of the Awards made under the Plan have been exercised, the
restrictions thereon have lapsed or the Awards have expired, terminated, or been
canceled or forfeited. Notwithstanding the foregoing, no Awards shall be granted
under the Plan, after that date which is ten years after the Plan is approved by
the Board; or such earlier date as the Board determines in its sole discretion.
     9.06 Limitation on Awards. No individual Eligible Employee may be granted
an Award or Awards covering more than 300,000 shares of Company Stock in any
calendar year.
     9.07 Amendments. The Board may from time to time amend, modify, suspend or
terminate the Plan; provided, however, that no such action shall (a) impair
without the Participant’s consent any Award theretofore granted under the Plan
or deprive any Participant of any shares of Company Stock which he may have
acquired through or as a result of the Plan or (b) be made without shareholder
approval where such approval would be required as a condition of compliance with
Rule 16b-3.
     9.08 Wisconsin Law. Except as otherwise required by applicable federal
laws, the Plan shall be governed by, and construed in accordance with, the laws
of the State of Wisconsin.
     9.09 Unfunded Plan. The Plan, insofar as it provides for Awards, shall be
unfunded and the Company shall not be required to segregate any assets that may
at any time be represented by Awards under this Plan. Any liability of the
Company to any Person with respect to any Award under this Plan shall be based
solely upon any contractual obligations that may be created pursuant to this
Plan. No such obligation of the Company shall be deemed to be secured by any
pledge of, or other encumbrance on, any property of the Company.
     9.10 Rules of Construction. Headings are given to the articles and sections
of this Plan solely as a convenience to facilitate reference. The reference to
any statute, regulation, or other provision of law shall be construed to refer
to any amendment to or successor of such provision of law.

- 9 -



--------------------------------------------------------------------------------



 



     9.11 Gender and Number. Except when otherwise required by the context,
words in the masculine gender shall include the feminine, the singular shall
include the plural, and the plural the singular.

- 10 -